Citation Nr: 0402646	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1950 and from March 1950 to September 1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in September 2002, that denied the 
veteran's claims of entitlement to an increased rating for 
his service-connected bilateral hearing loss.  The case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran manifests Level VII hearing acuity in his 
left ear and Level IV hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of a May 
2002 letter from the RO that predated the September 2002 
rating decision, and a February 2003 Statement of the Case 
(SOC).

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  The May 2002 
letter specifically advised the veteran of the provisions of 
the VCAA.  Therefore, the Board finds that these various 
documents and letters provided to the veteran satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here the RO provided the 
veteran with a VA examination pertaining to his claim for a 
higher evaluation for bilateral hearing loss.  

Factual Background

The veteran alleges that his bilateral hearing loss is more 
severe than currently rated.  The veteran argues that the 
speech discrimination scores noted on the VA examination in 
September 2002 give the false impression that he goes about 
his normal daily activities experiencing little if any 
problems hearing.  He asserts that in the real world his 
speech discrimination is virtually nonexistent.  He argues 
that he must turn down his hearing aids to avoid a high 
pitched sound that emits from the hearing aids, when the aids 
are so adjusted he misses much of what is spoken.  He also 
has difficulty hearing in large rooms or auditoriums.  He 
also hears nothing if someone whispers on his left side.  He 
also complains of difficulty placing the source of sound 
given the difference in hearing ability between his ears.  He 
reports that he speaks too loudly, embarrassing his wife and 
others.  He reports missing many phone calls when he does not 
have his hearing aids in.  He also reports a reduced ability 
to enjoy water sports activities with his family due to an 
inability to hear without his hearing aids.  The VA medical 
records associated with the claims file reflect complaints of 
hearing loss.

The record shows that the RO granted service connection for 
bilateral hearing loss in a February 1972 rating decision at 
which time a noncompensable evaluation was assigned.  His 
hearing loss has been rated 20 percent disabling since 
September 1977.  

On a VA annual evaluation of the veteran's hearing in 
connection with treatment in April 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
55
50
55
LEFT
85
70
80
95
83

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

On a subsequent VA authorized audiological evaluation in 
September 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
60
55
55
60
LEFT
85
70
80
95
83

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.

Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level 
"V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. 
F. R. § 4.85.

The provisions of 38 C.F.R. § 4.86 (a) direct that in cases 
of exceptional hearing loss, i.e., when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for the hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86 (a) 
(2003).

The provisions of 38 C.F.R. § 4.86 (b) further provide that 
when the pure tone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
the hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2003).

Analysis

The Board notes that the two recent evaluation scores are 
virtually identical in decibel readings, with somewhat better 
speech discrimination scores recorded in the evaluation 
performed in conjunction with the veteran's treatment.  
Applying the September 2002 findings (which show slightly 
more hearing loss than the April 2002 findings) to Table VI 
yields a numeric designation of Level II hearing acuity in 
the veteran's right ear and Level IV hearing acuity in his 
left ear.  These levels of hearing acuity do not satisfy the 
criteria for a compensable evaluation under 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2003).  

The veteran has bilateral hearing loss exhibited by puretone 
thresholds at each of the four specified frequencies of 55 
decibels or greater as contemplated by 38 C.F.R. § 4.86 (a).  
Therefore, the Roman numeral designation for the hearing 
impairment of the right ear may be obtained from either Table 
VI or Table VIa, whichever results in the higher numeral.  
The application of the aforementioned findings to Table VIa 
yields a numeric designation of Level IV hearing acuity in 
the veteran's right ear and Level VII in the left ear.  
However, Level VII hearing acuity in the left ear and Level 
IV hearing acuity in the left ear still only satisfies the 
criteria for the veteran's current 20 percent evaluation.  
Accordingly, the Board can identify no schedular basis for a 
higher evaluation.

The veteran's concerns regarding his high percentage speech 
discrimination scores are addressed through the application 
of Table VIa, which does not use speech discrimination 
scores.  As noted above, absent application of Table VIa, the 
veteran's bilateral hearing loss would be noncompensable.

The Board notes that the veteran is correct in his contention 
that the February 2003 Statement of the Case identified 
different decibel readings in its analysis of the veteran's 
hearing.  It appears this was a typographical error.  The 
above analysis is consistent with the result obtained by the 
RO in its September 2002 rating decision. 

The Board again notes that the assignment of a disability 
rating for hearing loss is derived by a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiological testing is 
completed.  See Lendenmann, 3 Vet. App. 345.  The Board is 
without discretion to modify the required criteria of the 
rating schedule.

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss is not sufficiently severe to warrant 
an evaluation greater than 20 percent.  The Board further 
finds that the veteran has not submitted evidence showing 
that his hearing loss has markedly interfered with his 
employment beyond that contemplated in the assigned 
evaluation or that it has necessitated frequent periods of 
hospitalization.  The veteran has identified circumstances 
where the service-connected hearing loss interferes with his 
personal and familial life; however, such impacts do not 
demonstrate marked interference with employment or such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003). 

For the previously stated reasons, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an evaluation greater than 20 percent for bilateral 
hearing loss.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence on record, reasonable doubt could not 
be resolved in the veteran's favor.  


ORDER

An evaluation greater than 20 percent for bilateral hearing 
loss is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



